MEMORANDUM **
*667Freddie Fuiava appeals the district court’s denial of his motion to intervene in this closed case in the Central District, to seek modification of a protective order that apparently is still in effect.
Fuiava, a prisoner seeking post-conviction relief in state court, alleges a need to access parts of the district court record to obtain evidence for use in his state court habeas corpus petition. The district court denied the motion without stating a reason for its denial. We vacate the challenged order and remand the motion to give the district court an opportunity to state the reasons for its ruling.
In Foltz v. State Farm Mutual Automobile Insurance Co., 331 F.3d 1122 (9th Cir.2003), we held that district courts abuse them discretion when they deny motions seeking modification of a protective order without explanation.
On May 26, 2006, the California Superi- or Court in which Fuiava is pursuing his post-conviction remedy, granted in part his motion to conduct discovery of certain records from the Los Angeles County Sheriffs Department. Fuiava then made the pending motion to intervene in this case, requesting that the district court modify its protective order. Los Angeles County opposed the motion. Fuiava stated that he needed discovery of the underlying documentation relating to a deputy’s use of force on the twenty individuals about whom the deputy had been questioned in his deposition, as well as “other documents that support his claim that there was a culture of misconduct prevalent at the Lynwood station....”
On July 31, 2006, the district court denied Fuiava’s motion to intervene without explanation. The entire disposition states: “The Court has considered the motion of Freddie Fuiava to intervene to seek modification of the protective order, together with the moving and opposing papers. It is Ordered that the motion be, and hereby is, Denied.”
Federal Rule of Civil Procedure 24(b) permits intervention by a collateral litigant for the purpose of seeking modification of a protective order, even after the conclusion of the underlying action. Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 472-73 (9th Cir.1992). “This court strongly favors access to discovery materials to meet the needs of parties engaged in collateral litigation.” Foltz, 331 F.3d at 1131. When evaluating a collateral litigant’s request for modification of a protective order, the district court must first assess the relevance of the protected discovery to the collateral proceedings. Id. at 1132. “[R]elevance hinges on the degree of overlap in facts, parties, and issues between the suit covered by the protective order and the collateral proceedings.” Id. (internal quotation marks omitted). Second, the court must “weigh the countervailing reliance interest of the party opposing modification against the policy of avoiding duplicative discovery.” Id. at 1133.
The district court must explain its decision to allow for appellate review. In Foltz, the district court issued a cursory denial of the collateral litigant’s motion to modify the protective order, without specifying the basis for its decision. Id. at 1133-34. We held that the district court abused its discretion because it “utterly fail[ed] to apply [the legal rules] to the facts of this case” and “articulate[d] no basis” for its conclusions. Id. at 1134. We remanded “with instructions to make a relevance determination based upon a comparison of the complaints ..., the contents of the protected discovery, the general rules on the scope of discovery in the collateral jurisdictions, and any other relevant factors....” Id.
*668In this case, the district court’s order contains no reference to the controlling legal rules, nor does it apply these principles to the protected discovery in light of Fuiava’s collateral state proceedings. See Foltz, 331 F.3d at 1133-34. As Fuiava notes in his reply brief, the district court’s denial “gave this Court nothing upon which to base meaningful appellate review.”
The district court’s role in ruling on this motion is limited to making “a rough estimate of relevance,” and “[e]ven if [it] modifies the protective order, it does not decide whether the collateral litigants will ultimately obtain the discovery materials.” Id. at 1132-33. “[Disputes over the ultimate discoverability of specific materials covered by the protective order must be resolved by the collateral courts.” Id. at 1133 (emphasis added). Here, the federal district court need decide only whether to modify its protective order. The state court has the sole authority to address whether the protected case materials are discoverable under California law, and whether habeas corpus is the proper collateral remedy.
Finally, the County contends that Fuiava’s motion to intervene violates the Rooker-Feldman doctrine, which prohibits federal district courts from hearing appeals from state court judgments. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). Fuiava is not appealing a state court judgment. Rather, his motion to intervene asks the federal district court to modify a protective order that it entered in a previous case. The state courts will retain full control over the discovery process in Fuiava’s state court habeas proceedings. See Foltz, 331 F.3d at 1133 (“If the protective order is modified, the collateral courts may freely control the discovery processes in the controversies before them without running up against the protective order of another court.”).
The challenged order is vacated and the cause is remanded to the district court for further proceedings.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.